DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application, claim 20 is withdrawn from consideration due to Applicant’s election. 
Amendments to claims 1 and 13, filed on 1/26/2022, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1-5, 7, 8, 11-18 over Waldenberger et al. (US Patent No. 5,681,868), made of record in the office action mailed 11/29/2021, page 2, paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed 1/26/2022.
The 35 U.S.C. §103 rejection of claims 6, 9, 10 and 19 over Waldenberger et al. (US Patent No. 5,681,868) in view of Yang et al. (US Patent Application No. 2014/0374976), made of record in the office action mailed 11/29/2021, page 6, paragraph 22 has been withdrawn due to Applicant’s amendment in the response filed 1/26/2022.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Waldenberger et al. (US Patent No. 5,681,868) in view of Smith et al. (US Patent Application No. 2004/0122253).
Regarding claims 1 and 4, Waldenberger et al. teach a polyurethane foam (col. 1, lines 60-67) comprising an isocyanate polymer component (col. 2, lines 5-20); and a polyol component comprising a polyol having a molecular weight of about 3000 to 5,000 which reads on Applicant’s claimed range of at least about 500 kg/mol and not greater than 6000 kg/mol (col. 2, lines 5-15) and wherein the polyol foam comprises an elongation of greater than about 500% (col. 5, lines 5-10).
Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of at least about 19 wt%.  However, Smith et al. teach a polyurethane foam (page 1, paragraph [0002], page 4, paragraph [0061]) comprising an isocyanate polymer component  and a polyol component (page 1, paragraph [0015]) wherein the polyurethane foam comprises a content of the isocyanate polymer component of 18.0 to about 33.6 which reads on Applicant’s claimed range of at least about 19 wt% (page 2, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the amount of isocyanate polymer of Smith et al. in the polyurethane foam of Waldenberger et al. in order to formulate adhesive that shows improved green strength, an ability to formulate adhesives showing improved ambient, or room temperature development of strength and an ability to formulate laminating adhesives showing longer pot lives while maintaining faster development of adhesive strength (Smith et al., page 2, paragraphs [0020]-[0024]).
Regarding claim 2, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 3, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 5, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).
Regarding claim 7, Waldenberger et al. teach wherein the polyol component comprises a polyether polyol (col. 2, lines 5-10).
Regarding claim 8,  Waldenberger et al. teach wherein the polyol component comprises a chain extender, a catalyst, a surfactant , an additive or combinations thereof (col. 2, lines 55-65).
Regarding claim 11, Waldenberger et al. teach wherein the polyurethane foam further comprises a hollow filler (col. 3, lines 60-65).
Regarding claim 12, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the hollow filler of about 8-15 parts which reads on Applicant’s claimed range of at least about 3 wt% and not greater than about 20 wt% for a total weight of the polyurethane foam (col. 4, lines 50-55).
Regarding claims 13 and 17, Waldenberger et al. teach a layer of polyurethane foam and an acrylic adhesive layer overlying a surface of the layer of polyurethane foam (col. 1, lines 60-67, col. 2, lines 42-50, col. 5, lines 25-30), wherein the polyurethane foam (col. 1, lines 60-67) comprises an isocyanate polymer component (col. 2, lines 5-15); and a polyol component having a molecular weight of about 3000 to 5,000 which reads on Applicant’s claimed range of at least about 500 kg/mol and not greater than 6000 kg/mol (col. 2, lines 5-15), and a peel strength of at least 6 lbs/inch (=10.5 N/cm) (col. 2, lines 42-55).
Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of at least about 19 wt%.  However, Smith et al. teach a polyurethane foam (page 1, paragraph [0002], page 4, paragraph [0061]) comprising an isocyanate polymer component  and a polyol component (page 1, 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the amount of isocyanate polymer of Smith et al. in the polyurethane foam of Waldenberger et al. in order to formulate adhesive that shows improved green strength, an ability to formulate adhesives showing improved ambient, or room temperature development of strength and an ability to formulate laminating adhesives showing longer pot lives while maintaining faster development of adhesive strength (Smith et al., page 2, paragraphs [0020]-[0024]).
While there is no disclosure that the material is an adhesive tape as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural 
Regarding claim 14, Waldenberger et al. teach wherein the polyurethane foam comprises an elongation of greater than about 500% (col. 5, lines 5-10).
Regarding claim 15, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 16, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 18, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).

Claims 6, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waldenberger et al. (US Patent No. 5,681,868) in view of Smith et al. (US Patent Application No. 2004/0122253), in further view of Yang et al. (US Patent Application No. 2014/0374976).
Waldenberger et al. and Smith et al. are relied upon as disclosed above.
Regarding claim 6, Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of 
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 
Regarding claim 9, Waldenberger et al. fail to teach wherein the polyol component comprises a polycaprolactone polyol.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein the polyol component comprises a polycaprolactone polyol (page 1, paragraph [0012]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the polycaprolactone polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 1, paragraph [0012], page 2, paragraphs [0030]-[0032]). 
Regarding claim 10, Waldenberger et al. fail to teach wherein the polyol component comprises a content of the polycaprolactone polyol of at least 5 wt% and not greater than about 30 wt% for a total weight of the polyol component.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]).
Regarding claim 19, Yang et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of the polyol component is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam (page 2, paragraph [0031]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 


Response to Arguments
Applicant's arguments filed 1/3/2022 with respect to claims 1-19 of record have been carefully considered but are moot due to the new grounds of rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/9/2022